Title: To George Washington from Charles Willson Peale, 27 September 1787
From: Peale, Charles Willson
To: Washington, George



Dr Sir
Phila[delphi]a Sep. 27th 1787

By this Post I take the liberty of sending a few Prints for your acceptance. I have not been able to Execute a greater number of Plates as yet, but am prepairing some others, which I hope will be published some time in the ensuing fall and Winter.
Since you did me the favor of Visiting my Room, several natural Productions have been added, but the most Valuable are a pair of Panthers, male & female of full groath—most Terrifick Animals.
With my best respects to your Lady, I am with the highest Esteem your obliged Friend and Humble Servant

C.W. Peale

